Title: To Thomas Jefferson from Samuel Huntington, 19 April 1781, with enclosure: “An Ordinance for establishing Courts,” 5 April 1780
From: Huntington, Samuel
To: Jefferson, Thomas




Sir
Philadelphia April 19. 1781

Your Excellency will receive herewith enclosed, an Ordinance for establishing Courts for the Trial of Piracies and Felonies committed upon the high Seas, passed in Conformity to the Articles of Confederation.
I have the Honor to be with the greatest Respect Your Excellency’s most obedient humble Servant,

Sam. Huntington President



Enclosure
An Ordinance for establishing Courts for the trial of Piracies and felonies committed on the high Seas.
Whereas, by the ninth Article of the Confederation and perpetual Union of the thirteen United States of America. It is agreed that the United States in Congress assembled shall have the sole and exclusive  right and power (inter alia) of appointing Courts for the trial of piracies and felonies committed on the high Seas. And whereas it is expedient that such Courts should be speedily erected; and it is reasonable that the same mode of trial should be adopted for offenders of this kind on the high Seas as is used for offenders of the like sort upon the land.
Be it therefore Ordained, and it is hereby ordained by the United States of America in Congress assembled and by the authority of the same, that all and every person and persons, who heretofore have committed, or who hereafter shall commit any piracy or felony upon the high Seas, or who shall be charged as accessories to the same either before or after the fact, may and shall be enquired of tried and Judged by grand and petit Juries according to the course of the common law, in like manner as if the piracy or felony were committed upon the land and within some County, district, or precinct in one of these United States; and the Justices of the Supreme or Superior Courts of Judicature, and Judge of the Court of Admiralty of the several and respective States or any two or more of them, are hereby constituted and appointed Judges for hearing and trying such offenders.
And be it further ordained, that if any person or persons shall be indicted for any piracy or felony done or hereafter to be done upon the high seas, or as accessories before or after the fact, either on the land or upon the seas, by a grand jury for any County district or precinct within any of these United States, before the Justices of the Supreme or Superior Court and Judge of the Admiralty, or any two of them, that then such order, process, Judgment and execution shall be used had done and made, to and against every such person and persons so being indicted as against robbers murderers or other felons for robbery, murder or other felony, done upon the land within such county district or precinct as by the laws of the said State is accustomed: and the trial of such offence or offences, if it be denied by the offender or offenders, shall be had by twelve lawful men of the said County, District or Precinct and such as shall be convicted of any such offence or offences, by verdict, confession or otherwise in the said Court, shall have and suffer such pains of death losses of lands, goods and chattels or other punishment and by the same authority, as if they had been convicted and attainted of any robbery felony or other the said offences done upon the land and shall be utterly excluded the benefit of Clergy, where the same is taken away or not admitted for such like offences committed within the body of a County or on land where such trial shall be had.
And be it further Ordained, that if there shall be more than one judge of the Admiralty in any of the United States, that then and in such case the Supreme executive power of such State, may and shall commissionate one of them exclusively to join in performing the duties required by this ordinance.
And, be it further Ordained, that all losses and forfeitures of lands, goods and chattels incurred upon any such conviction and attainder shall go and belong to the State in which the said conviction and attainder shall be had.
Done by the United States in Congress assembled the fifth day of  April in the year of our lord one thousand seven hundred and eighty one and in the fifth year of our independence.


attest
Sam. Huntington President


Chas Thomson Secy




